Name: Commission Regulation (EEC) No 2364/81 of 13 August 1981 amending quantitative limits fixed for imports of certain textile products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 81 Official Journal of the European Communities No L 232/ 11 COMMISSION REGULATION (EEC) No 2364/81 of 13 August 1981 amending quantitative limits fixed for imports of certain textile products originating in certain third countries the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee. HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 920/81 (2), and in particular Articles 7, 9 (2) and 15 thereof, Whereas, by Commission Regulation (EEC) No 920/81 quantitative limits agreed with third countries are shared between the Member States for 1981 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas certain supplier countries have asked that the allocation of Community quantitative limits among The Community quantitative limits for textile products as originating in certain third countries and certain Member States' shares thereof, as fixed in Annex IV to Regulation (EEC) No 3059/78 , are hereby amended for 1981 as laid down in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 August 1981 . For the Commission Edgard PISANI Member of the Commission (&gt;) OJ No L 365, 27 . 12 . 1978 , p . 1 . 0 OJ No L 98 , 9 . 4 . 1981 , p . 1 . No L 232/ 12 Official Journal of the European Communities 18 . 8 . 81 ANNEX Category CCT heading No NIMEXE code ( 1981 ) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1981 3a) Poland TonnesOf which other than unbleached or bleached UK IRL EEC 218 95 667 56.07-01 05 07 08 12 15 19 22 25 29 31 35 38 40 41 43 46 47 49 6 Men s and boys outer garments : Poland 1 000 pieces61.0 1 B V d) 1 2 D BNL UK EEC 165 110 75 477 3 e) 1 2 3 61.02 B II e) Women's , girls and infants outer garments :aa) bb) cc) B. Other : 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men s and boys woven breeches, shorts and trousers (including slacks) ; women's , girls' and infants' woven trousers and slacks , of wool, of cotton or of man-made textile fibres 7 60.05 Bulgaria 1 000 piecesD I EEC 62 24 258 A II b) 4 aa) 22 33 44 55 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 61.02 Women's, girls' and infants outer garments : Hungary 1 000 piecesD F EEC 80 50 281 B II e) 7 bb) cc) dd) B. Other : 2360.05-22 ; 24 ; 25 61.02-78 ; 84 82 Blouses and shirt-blouses , knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres 12 60.03 A Hungary 1 000 piecesStockings, under stockings, socks, ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : D DK EEC 490 903 2 285 B I II b) C D 60.03.-11 ; 19 ; 20 ; 27 ; 30 ; 90 Other than women s stockings of synthetic textile fibres 14 B Poland61.01 B V b) 1 2 Men s and boys outer garments : 1 000 piecesD F EEC 190 72 4393 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool , of cotton or of man-made textile fibres 18 . 8 . 81 Official Journal of the European Communities No L 232/ 13 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants ' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15A, of wool , of cotton or of man-made textile fibres Poland D F BNL EEC 1 000 pieces 170 73 50 480 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's, girls' and infants' (other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres Poland I UK EEC 1 000 pieces 175 157 1 426 32 ex 58.04 58 .( 15 43 63 71 )4-07 18 45 67 75 ; 11 41 61 69 U ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of - cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres Poland F UK IRL EEC Tonnes 52 300 100 1 017 37 56.07 B 56.&lt; 55 60 67 70 73 78 84 )7-50 56 61 68 71 74 82 87 51 59 65 69 72 77 83 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : Poland D I ' EEC Tonnes 335 441 1 077 39 62.02 B II a) c) III a) 2 c) 62. 44 59 74 D2-40 46 65 77 ; 42 51 72 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen, other than of cotton terry fabric Hungary UK DK EEC Tonnes 143 60 471 No L 232/ 14 Official Journal of the European Communities 18 . 8 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 76 61.01 B I 61.02 B II a) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Men's and boys' outer garments Women's , girls ' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's, girls ' and infants ' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres Hungary BNL DK EEC Tonnes 209 28 715 91 62.04 All B II 62.04-23 ; 73 Tarpaulirrs , sails , awnings , sunblinds , tents and camping goods : Tents Hungary BNL UK EEC Tonnes \ 19 91 308 110 62.04 A III B III 62.04-25 ; 75 Tarpaulins, sails , awnings , sunblinds, tents and camping goods : Woven pneumatic mattresses Hungary BNL DK EEC Tonnes 220 40 2318 111 62.04 AIV B IV 62.04-29 ; 79 Tarpaulins , sails , awnings , sunblinds, tents and camping goods : Camping goods , woven , other than pneumatic mattresses and tents Hungary I BNL UK EEC Tonnes 10 4 5 32